DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Objection to the specification is withdrawn since amended accordingly.
112 rejections withdrawn since amended accordingly.
101 rejection withdrawn since amended accordingly.
Specification
Amendment to specification is entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Randy Calhoune (reg no 45371) on 9/16/21. See attached.
Allowable Subject Matter
Claims 1-4, 7-10, 13-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Amended claims 1 and 7 is/are allowable since none of the prior art of record fairly discloses  in response to the determination that the first tenant is subscribed to the second microservice, store a second association between the one or more configuration data types, the second microservice and the first tenant; determine one or more other different microservices associated with the first tenant and the first type of configuration data, wherein the determination of one or more different microservices is based on the stored second association; and transmit an instruction to the determined one or more other different microservices to deploy the first configuration data in combination with other limitations as set forth in the independent claims 1 and 7. Amended claim 13 is allowable since none of the prior art of record fairly discloses a second microservice and a configuration distribution microservice to: receive the transmitted second data structure; store a first association between configuration data types of the first microservice and the first microservice; store a second association between a second one or more configuration data types of the second microservice and the second microservice; determine that the first tenant is subscribed to the first microservice; store, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443